In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00105-CR



         DONALD ROBERT HANEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 102nd District Court
               Red River County, Texas
               Trial Court No. CR01730




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                            MEMORANDUM OPINION
           Donald Robert Haney appeals from the trial court’s decision to adjudicate his guilt,

convicting him of indecency with a child and sentencing him to ten years’ imprisonment. Haney

has filed a single brief in which he raises an issue common to all of his appeals. 1 He argues that

the court “abused its discretion by revoking Haney’s probation on a ground not alleged or

necessarily included in the State’s motions to adjudicate.”

           We addressed this issue in detail in our opinion of this date on Haney’s appeal in cause

number 06-13-00104-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the trial court’s judgment.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:             December 27, 2013
Date Decided:               January 30, 2014

Do Not Publish




1
    Haney appeals from another conviction for indecency with a child in cause number 06-13-00104-CR.

                                                         2